DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (U.S. Pub. No. 20050006393).
Regarding Claim 1, Carter discloses a container (figure 1a), comprising: a plastics pressure vessel 106 (Figure 1a) defining a hollow interior volume suitable, in use, for containing a quantity of a liquid (Figure 1a), the pressure vessel comprising an inlet/outlet aperture extending through a wall of (aperture 102 is fitted within), and being in fluid communication with the hollow interior of, the pressure vessel; and an insert 102 (figure 1b) manufactured from a different material to that of the pressure vessel and being a plastics material of relatively higher density than the material from which the pressure vessel is manufactured (paragraph 43), characterised by: the insert: being fused with a periphery of the inlet/outlet aperture of the pressure vessel (paragraph 46); and comprising a neck portion 112a (Figure 2) around an exterior surface of which is provided one or more rotationally asymmetric formations 112e (Figure 2).
Regarding Claim 4, Carter discloses the pressure vessel is manufactured from a material in the group consisting of: polypropylene, nylon, and any other recyclable or re-processable polymer, wherein the insert is manufactured from high-density polyethylene (HDPE) (paragraph 43).
Regarding Claim 6, Carter discloses the pressure vessel and insert are fused by any one or more of the group consisting of: welding the insert to the periphery of the inlet/outlet aperture; and melding of the materials from which they are constituted (paragraph 46).
Regarding Claim 11, Carter discloses an outer casing (paragraph 10).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 8, 12, 15-17, 19, 22, 23, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH J VOLZ/Examiner, Art Unit 3733